                       Case 4:15-cr-00209-DPM Document 332 Filed 07/23/21 Page 1 of 4
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

            UNITED STATES OF AMERICA                                    ~   JUDGMENT IN A CRIMINAL CAf lLED
                                 V.                                     )   (For Revocation of Probation or Supervised Releasu.,s. DISTRICT COURT
                                                                        )                                               EASTERN DISTRICT ARKANSAS
                        Ryan Henderson                                  )
                                                                        ) Case No. 4:15-cr-209-DPM-7                                JUL 2 3 2021
                                                                        ) USM No. 29325-009
                                                                                                                         TAMMY H. DOWNS, CLERK
                                                                        )
                                                                          A k. B d
                                                                        ) __r _ie~~Y_r~---~
                                                                                                                 By:       :;E> ~~
                                                                                                          - - - - - - - - - - · ·-bEP CLER
                                                                                                     Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)            _M_a_n_d~.,_S
                                                                     __t_d_._&_S~p_e_c_._ _ _ of the term of supervision.
•   was found in violation ofcondition(s) count(s) _ _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                                 Violation Ended
1 (Mand.)                      Using a controlled substnace, a Grade C Violation                                  04/28/2020
2 (Spec.)                        Failing to participate in drug treatment, a Grade C Violation                    05/13/2020
3--4 (Mand.)                     Committing a new crime, a Grade B Violation                                      06/15/2020
                                                     (continued)

       The defendant is sentenced as provided in pages 2 through _ _4__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address unti1 all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 2602                                                      07/21/2021
                                                                                                Date ofimposition of Judgment
Defendant's Year of Birth:            1983
                                                                                            ~vlo.-llT~
City and State of Defendant's Residence:                                                               Signature of J~ge
Blytheville, Arka_n_s_a_s_ _ _ _ _ _ _ _ _ __
                                                                                D.P. Marshall Jr.                           U.S. District Judge __ _
                                                                                                     Name and Title of Judge
                       Case 4:15-cr-00209-DPM Document 332 Filed 07/23/21 Page 2 of 4
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet IA

                                                                                             Judgment-Page   _.=2_    of    4
DEFENDANT: Ryan Henderson
CASE NUMBER: 4:15-cr-209-DPM-7

                                                   ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number                Nature of Violation                                                                  Concluded
5 (Std. 3)                      Leaving the judicial district without permission, a Grade C Violation            05/25/2020

6 (Std. 9)                      Failing to report law enforcement contact, a Grade C Violation                       05/25/2020

7 (Mand.)                       Committing a new crime, a Grade B Violation                                          06/04/2020
                       Case 4:15-cr-00209-DPM Document 332 Filed 07/23/21 Page 3 of 4
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                Judgment - Page   3~-    of     __
                                                                                                                                 4_
DEFENDANT: Ryan Henderson
CASE NUMBER: 4:15-cr-209-DPM-7


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
Time served.




     •   The court makes the following recommendations to the Bureau of Prisons:




     ~ The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:
         •    at   _________ •                         a.m.      •    p.m.    on
         •    as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •    before 2 p.m. on
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                      to

at           _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                             UNITED ST ATES MARSHAL


                                                                             By   -------------------                         ---~-----

                                                                                          DEPUTY UNITED ST A TES MARSHAL
                       Case 4:15-cr-00209-DPM Document 332 Filed 07/23/21 Page 4 of 4
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                                Judgment-Page _   4_    of       4
DEFENDANT: Ryan Henderson
CASE NUMBER: 4:15-cr-209-DPM-7
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 None.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     • You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
